Citation Nr: 0726881	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is shown in 
the final rating action dated in January 1998 which denied 
service connection for prostate cancer.

2.  Whether CUE is shown in the final rating action dated in 
July 2000 which granted service connection for prostate 
cancer, effective from April 14, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The appellant had active service from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The issues on appeal were originally before the Board in July 
2006 when they were remanded to in order to adjudicate an 
inextricably intertwined issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on his part.


REMAND

In a July 2006 remand, the Board noted that the veteran had 
raised a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for prostate cancer which 
was based upon the veteran's allegations that VA negligently 
failed to diagnose the disability prior to March 2000.  The 
Board found that the 38 U.S.C.A. § 1151 claim was 
inextricably intertwined with the issues on appeal.  As a 
result, the Board remanded the issues on the appeal back to 
RO via the AMC in order for adjudication of the 38 U.S.C.A. 
§ 1151 claim prior to resolving the current issues on appeal.  
A review of the claims file demonstrates that the 38 U.S.C.A. 
§ 1151 claim has not been adjudicated by the RO as directed 
by the Board's July 2006 remand.  In the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the action set forth below.  

Accordingly, the case is REMANDED for the following action:

The AMC or the RO should undertake all 
appropriate notice and evidentiary 
development pursuant to the VCAA pertinent 
to the inextricably intertwined claim 
seeking disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
prostate cancer, after which that claim 
should be adjudicated.

Thereafter, in accordance with proper appellate procedures, 
the case should then be returned to the Board for further 
appellate consideration. The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

